DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following claims 4,6,19 and their respective depending claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claim 4, it is not clear how to read ‘the from’ and ‘energy radio’.
As per claim 6, “parameter to further causes” is not clear.
As per claim 19, there is no antecedent basis for the spread coherence parameter. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,14,2,15,3,21,4,17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fatus (US 20190066701 A1).


As per claim 1, discloses
An apparatus comprising: 
at least one processor (fig. 3); and 
at least one non-transitory memory including a computer proqram code, the at least one memory and the computer program code (the processor requires nontransitory storage with software in order to function) confiqured to, with the at least one processor, cause the apparatus at least to: 
 -determine, for two or more speaker channel audio signals, at least one spatial audio parameter ILD (fig. 3) for providing spatial audio reproduction (via the associated decoder); 
-determine between the two or more speaker channel audio signals at least one audio signal relationship parameter (output of 319), the at least one audio signal relationship parameter being associated with at least one coherence parameter ICC, in such a way that the at least one coherence parameter provides at least one inter-channel coherence information (ICC is interchannel coherence) between the two or more speaker channel audio signals for at least The ICTD or ICC parameters can also be extracted per sub -band on the basis of the spectra L[k] and R[k]), 
-so as to reproduce the two or more speaker channel audio signals (output of 711 and 714 in the decoder of fig. 7) based on the at least one spatial audio parameter and the at least one audio signal relationship parameter (as received from the encoder of fig. 3); and
-transmit the at least one spatial audio parameter and at least one information associated with the at least one inter-channel coherence information (via mux 322 in fig. 3, per para. 145) using at least one determined value (any of the values output from the mux 322).  
	As per claim 14, the apparatus pf the claim 1 rejection performs the method of claim 14 as per the claim 1 rejection.
	As per claims 2,15, The apparatus as claimed in claim 1, wherein the apparatus is configured to transmit at least one information associated with the at least one inter-channel coherence using the at least one determined value (as per the claim 1 rejection) and configured to further cause the apparatus to transmit at least one of: 
at least one orientation of the at least one coherence parameter; 
or
at least one width of the at least one coherence parameter (the output of 319 is based on the ICC parameter, which describes a width (para. 19) );
 or
 at least one extent of the at least one coherence parameter.  

As per claims 3,21, the apparatus as claimed in claim 2, wherein the at least one determined value comprises at least one of: 

at least one width code (the determined value output by Mux 322 comprises the wdith code representing the coherence as per the claim 2 rejection); 
or at least one extent code.  

As per claims 4,17, the apparatus as claimed in claim 1, wherein[AltContent: rect] from two or more speaker channel audio signals, at least one of: 
at least one spatial audio parameter for providing spatial audio reproduction further causes the apparatus to determine at least one direction parameter 
and/or at least one energy radio; 

or

 a transport audio signal (the output of the mux 322 that is transmitted as per the claim 1 rejection), where in the two or more speaker channel audio signals are reproduced based on the at least one spatial audio parameter, the at least one coherence parameter and/or the transport audio signal (as they are received and used by the decoder in fig. 7 to reproduce the speaker channel audio signals as per the claim 1 rejection).  

Allowable Subject Matter

Claims 6-11,18,19,20,22,23,24 would be objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
September 17, 2021